Order entered July 18, 2017




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-17-00230-CV

                         MANJIT KAUR-GARDNER, Appellant

                                            V.

                        KEANE LANDSCAPING, INC., Appellee

                     On Appeal from the County Court at Law No. 6
                                 Collin County, Texas
                         Trial Court Cause No. 006-00355-2016

                                        ORDER
      Before the Court is appellant’s July 17, 2017 motion for an extension of time to file a

brief. We GRANT the motion and extend the time to August 7, 2017.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE